Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 1 of 78




                     EXHIBIT
                       39
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 2 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 3 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 4 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 5 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 6 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 7 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 8 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 9 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 10 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 11 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 12 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 13 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 14 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 15 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 16 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 17 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 18 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 19 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 20 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 21 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 22 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 23 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 24 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 25 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 26 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 27 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 28 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 29 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 30 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 31 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 32 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 33 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 34 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 35 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 36 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 37 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 38 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 39 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 40 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 41 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 42 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 43 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 44 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 45 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 46 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 47 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 48 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 49 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 50 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 51 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 52 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 53 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 54 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 55 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 56 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 57 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 58 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 59 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 60 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 61 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 62 of 78
Case 19-03452 Document 1-12 Filed in TXSB on 05/03/19 Page 63 of 78




                     EXHIBIT
                       40
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 64 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                          Cause No. 201700535
                                                                                                               152nd, Judicial District, Harris County, Texas
    NO FROM                                           TO                                      CC                                           SUBJECT                              DATE          TIME    BCC   PRIVILEGE
      1 Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                  RE: Hassell Construction           08/19/2014    9:53 AM         Attorney‐Client Communication
                                                                                                                                                                                                            and/or Attorney Work Product

      2 Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                                Re: Hassle                         08/22/2014    4:40 PM         Attorney‐Client Communication
                                                                                                                                                                                                            and/or Attorney Work Product

      3 Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                  Re: Hassle                         08/22/2014    5:08 PM         Attorney‐Client Communication
                                                                                                                                                                                                            and/or Attorney Work Product

      4 Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                                Re: Hassle                         08/22/2014    7:39 PM         Attorney‐Client Communication
                                                                                                                                                                                                            and/or Attorney Work Product

      5 Bogdan Rentea <brentea@rentealaw.com>         Phillip Hassell                         Joel T. Massey <joel@JTMaustin.com>;         HCCI litigation                    08/25/2014    7:41 AM         Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>     Ana Banda <abanda@rentealaw.com>                                                                              and/or Attorney Work Product

      6 Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                                Hassell Fee Agreement              08/26/2014    8:52 AM         Attorney‐Client Communication
                                                                                                                                                                                                            and/or Attorney Work Product

      7 Ana Banda <abanda@rentealaw.com>              Phillip Hassell                         Bogdan Rentea <brentea@rentealaw.com>        Fee Agreement                      08/26/2014    9:51 AM         Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                   and/or Attorney Work Product

      8 Bogdan Rentea <brentea@rentealaw.com>         Ana Banda <abanda@rentealaw.com>        Phillip Hassell                              Re: Fee Agreement                  08/26/2014   10:24 AM         Attorney‐Client Communication
                                                                                              <jphassell@hassellconstruction.com>                                                                           and/or Attorney Work Product

      9 Phillip Hassell                               Bogdan Rentea <brentea@rentealaw.com>   Shawn Potts                                  Re: Fee Agreement                  08/26/2014   11:07 AM         Attorney‐Client Communication
        <jphassell@hassellconstruction.com>                                                   <spotts@hassellconstruction.com>                                                                              and/or Attorney Work Product

     10 Bogdan Rentea <brentea@rentealaw.com>         Phillip Hassell                         Shawn Potts                                  Re: Fee Agreement                  08/26/2014   11:11 AM         Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>     <spotts@hassellconstruction.com>;      Ana                                                                    and/or Attorney Work Product
                                                                                              Banda <abanda@rentealaw.com>
     11 Phillip Hassell                               Bogdan Rentea <brentea@rentealaw.com>                                                Re: Fee Agreement                  08/26/2014   11:15 AM         Attorney‐Client Communication
        <jphassell@hassellconstruction.com>                                                                                                                                                                 and/or Attorney Work Product

     12 Ana Banda <abanda@rentealaw.com>              Phillip Hassell                         Bogdan Rentea <brentea@rentealaw.com>        Fee Agreement                      08/26/2014   11:17 AM         Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                   and/or Attorney Work Product

     13 Joel T. Massey <joel_massey@att.net>          Bogdan Rentea <brentea@rentealaw.com>                                                Fwd: Privileged and Confidential   08/26/2014    4:53 PM         Attorney‐Client Communication
                                                                                                                                           re Pascal and Silvia                                             and/or Attorney Work Product

     14 Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel_massey@att.net>                                                 Re: Privileged and Confidential    08/26/2014    5:22 PM         Attorney‐Client Communication
                                                                                                                                           re Pascal and Silvia                                             and/or Attorney Work Product

     15 Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                                Re: Privileged and Confidential    08/26/2014    5:53 PM         Attorney‐Client Communication
                                                                                                                                           re Pascal and Silvia                                             and/or Attorney Work Product

     16 Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                  Re: Privileged and Confidential    08/26/2014    6:20 PM         Attorney‐Client Communication
                                                                                                                                           re Pascal and Silvia                                             and/or Attorney Work Product

     17 Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                                Re: Privileged and Confidential    08/26/2014    6:21 PM         Attorney‐Client Communication
                                                                                                                                           re Pascal and Silvia                                             and/or Attorney Work Product

     18 Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                  Re: Privileged and Confidential    08/26/2014    6:27 PM         Attorney‐Client Communication
                                                                                                                                           re Pascal and Silvia                                             and/or Attorney Work Product

     19 Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                                Re: Privileged and Confidential    08/26/2014    6:28 PM         Attorney‐Client Communication
                                                                                                                                           re Pascal and Silvia                                             and/or Attorney Work Product

     20 Joel T. Massey <joel_massey@att.net>          Bogdan Rentea <brentea@rentealaw.com>                                                Fwd: 2d am pet                     08/27/2014   11:05 AM         Attorney‐Client Communication
                                                                                                                                                                                                            and/or Attorney Work Product

     21 Joel T. Massey <joel_massey@att.net>          Bogdan Rentea <brentea@rentealaw.com>                                                Fwd:                               08/27/2014    6:35 PM         Attorney‐Client Communication
                                                                                                                                           re petition                                                      and/or Attorney Work Product

     22 Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                                CC on HCCI stuff                   08/28/2014    8:52 AM         Attorney‐Client Communication
                                                                                                                                                                                                            and/or Attorney Work Product




*Items in red were added when subject line did not have a substantive description                                                                                                                                                   1 of 15
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 65 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                                 Cause No. 201700535
                                                                                                                      152nd, Judicial District, Harris County, Texas
   23    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                   Re: CC on HCCI stuff                                  08/28/2014   9:19 AM    Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product

   24    Bogdan Rentea <brentea@rentealaw.com>        Joel T. Massey <joel@JTMaustin.com>; Joel                                              FW: HCCI v. Springwoods et al                         08/28/2014   10:07 AM   Attorney‐Client Communication
                                                      T. Massey <joel_massey@att.net>                                                                                                                                      and/or Attorney Work Product

   25    Ana Banda <abanda@rentealaw.com>              Bogdan Rentea <brentea@rentealaw.com>                                                 Hassell                                               08/28/2014   11:49 AM   Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product

   26    Ana Banda <abanda@rentealaw.com>              Bogdan Rentea <brentea@rentealaw.com>                                                 Hassell                                               08/28/2014   11:57 AM   Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product

   27    Bogdan Rentea <brentea@rentealaw.com>        Joel T. Massey <joel_massey@att.net>; Phillip                                          FW: Docket Reminder for Harris County                 08/29/2014   10:35 AM   Attorney‐Client Communication
                                                      Hassell <jphassell@hassellconstruction.com>                                            Courts ‐ Setting(s) : 3                                                       and/or Attorney Work Product

   28    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                 Joel T. Massey <joel@JTMaustin.com>    FW: Hassell Construction                              08/30/2014   1:24 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                  and/or Attorney Work Product

   29    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                   respmotionforprotection.PDF                           08/30/2014   4:43 PM    Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product

   30    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                                 Re: respmotionforprotection.PDF                       08/30/2014   5:28 PM    Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product

   31    Bogdan Rentea <brentea@rentealaw.com>        Bogdan Rentea <brentea@rentealaw.com>;                                                 Silvia 1st amended petition pages 1, 4 ‐ 7, 12, 13,   09/01/2014   11:37 AM   Attorney‐Client Communication
                                                      Joel T. Massey <joel@JTMaustin.com>                                                    15, 16, 18 ‐ 20.pdf                                                           and/or Attorney Work Product

   32    Bogdan Rentea <brentea@rentealaw.com>        Bogdan Rentea <brentea@rentealaw.com>;                                                 arbitrationdemand Exhibit C pages 6, 8, 10,           09/01/2014   11:40 AM   Attorney‐Client Communication
                                                      Joel T. Massey <joel@JTMaustin.com>                                                    14, 15.pdf                                                                    and/or Attorney Work Product

   33    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                   disclosure review                                     09/01/2014   2:30 PM    Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product

   34    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                   Re: Mary Jo Poindexter                                09/01/2014   3:53 PM    Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product

   35    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                                 Re: disclosure review                                 09/01/2014   3:55 PM    Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product

   36    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                   Re: disclosure review                                 09/01/2014   3:57 PM    Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product

   37    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                   Re: respmotionforprotection.PDF                       09/01/2014   6:04 PM    Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product

   38    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                                 Pay Estimates fm Costello to SWR/HCID#18              09/04/2014   9:53 AM    Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product

   39    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                                 Fwd: Confidential                                     09/04/2014   2:15 PM    Attorney‐Client Communication
                                                                                                                                             re Hassell v R. Hassell on job                                                and/or Attorney Work Product

   40    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                        FW: hassell                                           09/06/2014   10:12 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                  and/or Attorney Work Product

   41    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                        proposed email to Silvia                              09/06/2014   11:09 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                            and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
   42    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com>           Phillip Hassell                        Re: proposed email to Silvia                          09/06/2014   12:54 PM   Attorney‐Client Communication
                                                                                                      <jphassell@hassellconstruction.com>                                                                                  and/or Attorney Work Product

   43    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>            Phillip Hassell                        RE: proposed email to Silvia                          09/06/2014   1:07 PM    Attorney‐Client Communication
                                                                                                      <jphassell@hassellconstruction.com>                                                                                  and/or Attorney Work Product

   44    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                 Joel T. Massey <joel@JTMaustin.com>    Re: proposed email to Silvia                          09/06/2014   3:54 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                  and/or Attorney Work Product




*Items in red were added when subject line did not have a substantive description                                                                                                                                                                  2 of 15
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 66 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                             Cause No. 201700535
                                                                                                                  152nd, Judicial District, Harris County, Texas
   45   Phillip Hassell                                Bogdan Rentea <brentea@rentealaw.com>      Joel T. Massey <joel@JTMaustin.com>    Re: proposed email to Silvia                09/08/2014   7:19 PM    Attorney‐Client Communication
        <jphassell@hassellconstruction.com>                                                                                                                                                                  and/or Attorney Work Product

   46    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                               core contract docs                          09/09/2014   11:26 AM   Attorney‐Client Communication
                                                                                                                                                                                                             and/or Attorney Work Product

   47    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                               RE: core contract docs                      09/09/2014   2:41 PM    Attorney‐Client Communication
                                                                                                                                                                                                             and/or Attorney Work Product

   48    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    re discussions with Pascal re documents     09/10/2014   10:30 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                              and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
   49    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com>       Phillip Hassell                        Re: Privileged and Confidential             09/10/2014   11:13 AM   Attorney‐Client Communication
                                                                                                  <jphassell@hassellconstruction.com>    re Silvia                                                           and/or Attorney Work Product

   50    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    Re: offer to resolve plea in intervention   09/11/2014   7:24 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                    and/or Attorney Work Product

   51   Phillip Hassell                                Bogdan Rentea <brentea@rentealaw.com>                                             Re: offer to resolve plea in intervention   09/11/2014   7:40 AM    Attorney‐Client Communication
        <jphassell@hassellconstruction.com>                                                                                                                                                                  and/or Attorney Work Product

   52    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                               RE: Additional Docs                         09/11/2014   2:07 PM    Attorney‐Client Communication
                                                                                                                                                                                                             and/or Attorney Work Product

   53    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: FW: HCCI ‐HCID # 18‐Springwoods‐WPM‐    09/11/2014   2:07 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                          Costello: Privileged and Confidential                               and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
   54    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    damages                                     09/12/2014   2:41 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                              and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
   55    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    RE: damages                                 09/12/2014   5:34 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                    and/or Attorney Work Product

   56    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    no filing by Silvia                         09/13/2014   9:06 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                    and/or Attorney Work Product

   57    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                               index to disc                               09/13/2014   12:53 PM   Attorney‐Client Communication
                                                                                                                                                                                                             and/or Attorney Work Product

   58    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                               FW: Hassell                                 09/15/2014   1:51 PM    Attorney‐Client Communication
                                                                                                                                                                                                             and/or Attorney Work Product

   59    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                               revised index                               09/15/2014   4:26 PM    Attorney‐Client Communication
                                                                                                                                                                                                             and/or Attorney Work Product

   60   Phillip Hassell                                Bogdan Rentea <brentea@rentealaw.com>      Joel T. Massey <joel@JTMaustin.com>    Re: plea in intervention                    09/16/2014   12:31 PM   Attorney‐Client Communication
        <jphassell@hassellconstruction.com>                                                                                                                                                                  and/or Attorney Work Product

   61    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    RE: plea in intervention                    09/16/2014   12:55 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                    and/or Attorney Work Product

   62    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>      Phillip Hassell                        Re: plea in intervention                    09/16/2014   1:04 PM    Attorney‐Client Communication
                                                                                                  <jphassell@hassellconstruction.com>                                                                        and/or Attorney Work Product

   63    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                               FW: Audit letter                            09/16/2014   2:46 PM    Attorney‐Client Communication
                                                                                                                                                                                                             and/or Attorney Work Product

   64    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                             Fwd: Springwoods                            09/16/2014   3:35 PM    Attorney‐Client Communication
                                                                                                                                                                                                             and/or Attorney Work Product

   65    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                             Fwd: Privileged and Confidential            09/16/2014   3:35 PM    Attorney‐Client Communication
                                                                                                                                         re Pascal                                                           and/or Attorney Work Product

   66    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                             Fwd: URGENT PRIVILEGED AND CONFIDENTIAL     09/16/2014   3:35 PM    Attorney‐Client Communication
                                                                                                                                         re mediation                                                        and/or Attorney Work Product




*Items in red were added when subject line did not have a substantive description                                                                                                                                                    3 of 15
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 67 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                             Cause No. 201700535
                                                                                                                  152nd, Judicial District, Harris County, Texas
   67    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      FW: No. 2012‐42981; Hassell Construction Company,       09/16/2014   6:52 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                            Inc. v. Springwoods Realty, et al                                               and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
   68    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Ana Banda <abanda@rentealaw.com>         Notice of Intent to File Objs to Plea in Intervention   09/17/2014   5:08 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                            and to Disqualify.doc                                                           and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
   69    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com>       Phillip Hassell                          Re: Notice of Intent to File Objs to Plea               09/17/2014   5:24 PM    Attorney‐Client Communication
                                                                                                  <jphassell@hassellconstruction.com>;     in Intervention and to Disqualify.doc                                           and/or Attorney Work Product
                                                                                                  Ana Banda <abanda@rentealaw.com>
   70   Phillip Hassell                                Joel T. Massey <joel@JTMaustin.com>        Bogdan Rentea <brentea@rentealaw.com>;   Re: Notice of Intent to File Objs to Plea               09/18/2014   9:24 AM    Attorney‐Client Communication
        <jphassell@hassellconstruction.com>                                                       Ana Banda <abanda@rentealaw.com>         in Intervention and to Disqualify.doc                                           and/or Attorney Work Product

   71    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>      today's hearing                                         09/19/2014   2:31 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                  and/or Attorney Work Product

   72    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                 FW: Privileged and Confidential                         09/22/2014   4:31 PM    Attorney‐Client Communication
                                                                                                                                           re audit                                                                        and/or Attorney Work Product

   73    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                 Audit Letter.docx                                       09/23/2014   2:07 PM    Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product

   74    Bogdan Rentea <brentea@rentealaw.com>         Mike Baker <mbaker@mlrcpa.com>             Phillip Hassell                          audit letter response                                   09/23/2014   2:43 PM    Attorney‐Client Communication
                                                                                                  <jphassell@hassellconstruction.com>                                                                                      and/or Attorney Work Product

   75    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      FW: Hassell vs. Springwoods                             09/24/2014   11:46 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                            and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
   76    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com>                                                Re: Hassell vs. Springwoods                             09/24/2014   11:52 AM   Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product

   77   Phillip Hassell                                Bogdan Rentea <brentea@rentealaw.com>                                               Re: Hassell vs. Springwoods                             09/24/2014   1:38 PM    Attorney‐Client Communication
        <jphassell@hassellconstruction.com>                                                                                                                                                                                and/or Attorney Work Product

   78    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      RE: Privilege log                                       09/25/2014   2:18 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                  and/or Attorney Work Product

   79    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>      FW: WestlawNext ‐ Interstate Contracting Corp.          09/27/2014   12:27 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                  v. City of Dallas                                                               and/or Attorney Work Product

   80    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>      FW: WestlawNext ‐ Hunt v. De Leuw, Cather & Co.                      12:28 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                  and/or Attorney Work Product
                                                                                                                                                                                                   09/27/2014
   81    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      Royce report                                            09/27/2014   2:01 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                            and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
   82    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      FW: Privileged and Confidential (TEX. R. EVID.          09/29/2014   9:21 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                            503(b)(1)(C))                                                                   and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>                                                       re Silvia
   83    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      FW: Privileged and Confidential (TEX. R. EVID.          09/29/2014   9:54 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                            503(b)(1)(C))                                                                   and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>                                                       re Silvia
   84   Phillip Hassell                               Bogdan Rentea <brentea@rentealaw.com>                                                FW: Privileged and Confidential (TEX. R. EVID.          09/29/2014   9:58 AM    Attorney‐Client Communication
        <jphassell@hassellconstruction.com>                                                                                                503(b)(1)(C))                                                                   and/or Attorney Work Product
                                                                                                                                           re Silvia
   85    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                 FW: Scan from a Xerox WorkCentre                        09/29/2014   11:28 AM   Attorney‐Client Communication
                                                                                                                                           re document request                                                             and/or Attorney Work Product

   86    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                 contract                                                09/29/2014   1:13 PM    Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product

   87    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Ana Banda <abanda@rentealaw.com>         Motion to Strike.doc                                    09/30/2014   1:06 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                            and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
   88    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com>                                                Re: Motion to Strike.doc                                09/30/2014   2:04 PM    Attorney‐Client Communication
                                                                                                                                                                                                                           and/or Attorney Work Product




*Items in red were added when subject line did not have a substantive description                                                                                                                                                                  4 of 15
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 68 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                             Cause No. 201700535
                                                                                                                  152nd, Judicial District, Harris County, Texas
   89    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Privilege Log                                   10/01/2014   10:12 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
   90   Phillip Hassell                               Bogdan Rentea <brentea@rentealaw.com>       Joel T. Massey <joel@JTMaustin.com>    Re: Privilege Log                                   10/01/2014   10:35 AM   Attorney‐Client Communication
        <jphassell@hassellconstruction.com>                                                                                                                                                                          and/or Attorney Work Product

   91   Phillip Hassell                                Bogdan Rentea <brentea@rentealaw.com>      Joel T. Massey <joel@JTMaustin.com>    Re: Privilege Log                                   10/01/2014   10:40 AM   Attorney‐Client Communication
        <jphassell@hassellconstruction.com>                                                                                                                                                                          and/or Attorney Work Product

   92   Phillip Hassell                                Bogdan Rentea <brentea@rentealaw.com>      Joel T. Massey <joel@JTMaustin.com>    Re: Privilege Log                                   10/01/2014   11:06 AM   Attorney‐Client Communication
        <jphassell@hassellconstruction.com>                                                                                                                                                                          and/or Attorney Work Product

   93    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    RE: Privilege Log                                   10/01/2014   11:10 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                            and/or Attorney Work Product

   94    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    RE: Privilege Log                                   10/02/2014   9:46 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                            and/or Attorney Work Product

   95    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Responses to SW Document Projection Requests    10/02/2014   9:50 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
   96    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com>                                              Fwd: Responses to SW Document Projection            10/02/2014   2:15 PM    Attorney‐Client Communication
                                                                                                                                         Requests                                                                    and/or Attorney Work Product

   97    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    the hearing WILL go forward tomorrow.               10/02/2014   2:47 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
   98    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Ana Banda <abanda@rentealaw.com>       Motion to Strike (2).doc                            10/02/2014   3:01 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
   99    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Cause No. 2012‐42981; Hassell Construction      10/02/2014   6:12 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                          Co., Inc., et al v. Springwoods Realty Co., et al                           and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  100    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com>                                              Re: Cause No. 2012‐42981; Hassell Construction      10/02/2014   8:24 PM    Attorney‐Client Communication
                                                                                                                                         Co., Inc., et al v. Springwoods Realty Co., et al                           and/or Attorney Work Product

  101 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>      Joel T. Massey <joel@JTMaustin.com>    Re: Cause No. 2012‐42981; Hassell Construction      10/03/2014   7:17 AM    Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                Co., Inc., et al v. Springwoods Realty Co., et al                           and/or Attorney Work Product

  102    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    today's hearing                                     10/03/2014   9:54 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  103    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Privileged and Confidential (TEX. R.            10/03/2014   11:43 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                EVID. 503(b)(1)(C))                                                         and/or Attorney Work Product

  104    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    Motion to Strike (2).doc                            10/03/2014   12:03 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  105    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com>                                              Re: Motion to Strike (2).doc                        10/03/2014   2:49 PM    Attorney‐Client Communication
                                                                                                                                                                                                                     and/or Attorney Work Product

  106    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: hassell                                         10/06/2014   3:27 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                            and/or Attorney Work Product

  107    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                             FW: hassell                                         10/09/2014   12:42 PM   Attorney‐Client Communication
                                                                                                                                         re Springwoods job cost detail                                              and/or Attorney Work Product

  108    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Shawn Potts                            FW: Hassell                                         10/09/2014   5:12 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>         <spotts@hassellconstruction.com>                                                                                   and/or Attorney Work Product

  109    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    FW: Verified Answer of HCCI to Pet in               10/10/2014   11:47 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                Intervention.doc                                                            and/or Attorney Work Product

  110    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Cause No. 2012‐42981; Hassell Construction      10/10/2014   11:52 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                          Co., Inc. v. Springwoods Realty Company, et al                              and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>




*Items in red were added when subject line did not have a substantive description                                                                                                                                                            5 of 15
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 69 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                             Cause No. 201700535
                                                                                                                  152nd, Judicial District, Harris County, Texas
  111    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    Coates Rose answer                                  10/10/2014   4:36 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  112    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    Springwoods motion to compel                        10/11/2014   10:23 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  113    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    email from Costello                                 10/11/2014   12:42 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  114    Bogdan Rentea <brentea@rentealaw.com>        Joel T. Massey <joel@JTMaustin.com>                                                partner's rights                                    10/12/2014   12:29 PM   Attorney‐Client Communication
                                                                                                                                                                                                                     and/or Attorney Work Product

  115    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Cause No. 2012‐42981; Hassell Construction      10/13/2014   9:50 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                          Co., Inc. v. Springwoods Realty Company, et al                              and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  116    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com>                                              Fwd: Cause No. 2012‐42981; Hassell Construction     10/13/2014   4:30 PM    Attorney‐Client Communication
                                                                                                                                         Co., Inc. v. Springwoods Realty Company, et al                              and/or Attorney Work Product

  117 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>      Joel T. Massey <joel@JTMaustin.com>    Fwd: Cause No. 2012‐42981; Hassell Construction     10/14/2014   7:36 AM    Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                Co., Inc. v. Springwoods Realty Company, et al re                           and/or Attorney Work Product
                                                                                                                                         relationship with RHC prior to Springwoods


  118    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Responses to SW Document Projection Requests    10/14/2014   9:36 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>

  119    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    RE: Responses to SW Document Projection Requests    10/14/2014   9:54 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                            and/or Attorney Work Product

  120    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Royce Hassell Companies' production             10/14/2014   10:47 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                          of documents                                                                and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>

  121    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    Silvia's intervention                               10/14/2014   11:11 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>

  122    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>        Phillip Hassell                        RE: Silvia's intervention                           10/14/2014   4:59 PM    Attorney‐Client Communication
                                                                                                  <jphassell@hassellconstruction.com>                                                                                and/or Attorney Work Product

  123    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Cause No 2012‐42981; Hassell Construciton       10/15/2014   10:31 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                          Co., Inc. v. Springwoods Realty Co., et al                                  and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  124    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    HCCI's Resp to Springwoods RFP.doc                  10/15/2014   4:48 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  125    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com>                                              Re: HCCI's Resp to Springwoods RFP.doc              10/16/2014   2:01 PM    Attorney‐Client Communication
                                                                                                                                                                                                                     and/or Attorney Work Product

  126    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                             Re: HCCI vs. Springwoods Realty Company,et al.      10/16/2014   6:27 PM    Attorney‐Client Communication
                                                                                                                                                                                                                     and/or Attorney Work Product

  127    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    order on motion to strike intervention              10/21/2014   10:27 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  128    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    document production                                 10/22/2014   3:38 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  129    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Hassell Management Systems LLC                  10/23/2014   12:59 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  130    Bogdan Rentea <brentea@rentealaw.com>        Joel T. Massey <joel@JTMaustin.com>                                                FW: Depositions of HCCI people ‐‐ HCCI              10/23/2014   4:42 PM    Attorney‐Client Communication
                                                                                                                                         v. Springwoods                                                              and/or Attorney Work Product

  131    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                               RFA                                                 10/27/2014   6:05 PM    Attorney‐Client Communication
                                                                                                                                                                                                                     and/or Attorney Work Product



*Items in red were added when subject line did not have a substantive description                                                                                                                                                            6 of 15
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 70 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                                  Cause No. 201700535
                                                                                                                       152nd, Judicial District, Harris County, Texas
  132    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                  Joel T. Massey <joel@JTMaustin.com>      Request for admissions from Springwoods           10/28/2014   10:03 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                 and/or Attorney Work Product

  133    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                           FW: Hassell vs. Springwoods Realty et al.         10/29/2014   12:55 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                           and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  134    Joel T. Massey <joel@JTMaustin.com>          spotts@hassellconstruction.com;        Phillip                                            Document Production Review                        10/29/2014   2:54 PM    Attorney‐Client Communication
                                                      Hassell <jphassell@hassellconstruction.com>;                                                                                                                        and/or Attorney Work Product
                                                      Bogdan Rentea <brentea@rentealaw.com>



  135    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                           FW: NEW FAX (18 pages) ‐ 10‐30‐2014 at 10:27:02   10/31/2014   9:21 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                 AM MST ‐ (713) 665‐2402                                                   and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  136    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                           FW: hassell                                       11/05/2014   12:12 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>;spotts@h                                                                                                                        and/or Attorney Work Product
                                                      assellconstruction.com
  137    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com> Phillip Hassell                                     Re: Copy estimate                                 11/07/2014   9:42 AM    Attorney‐Client Communication
                                                                                                   <jphassell@hassellconstruction.com>                                                                                    and/or Attorney Work Product

  138    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                                    Review of Production (small stack)                11/07/2014   11:08 AM   Attorney‐Client Communication
                                                                                                                                                                                                                          and/or Attorney Work Product

  139 Phillip Hassell                                  Joel T. Massey <joel@JTMaustin.com>             Bogdan Rentea <brentea@rentealaw.com>;   Re: Copy estimate                                 11/07/2014   11:45 AM   Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                              Shawn Potts                                                                                                        and/or Attorney Work Product
                                                                                                       <spotts@hassellconstruction.com>
  140    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                           FW: Hassell                                       11/08/2014   4:44 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>;                                                                                                                                and/or Attorney Work Product
                                                      spotts@hassellconstruction.com; Joel T. Massey
                                                      <joel@JTMaustin.com>
  141    Bogdan Rentea <brentea@rentealaw.com>        Ana Banda <abanda@rentealaw.com>               Joel T. Massey <joel@JTMaustin.com>        RE: Hassell                                       11/17/2014   9:57 AM    Attorney‐Client Communication
                                                                                                                                                                                                                          and/or Attorney Work Product

  142    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                           FW: NEW FAX (18 pages) ‐ 10‐30‐2014 at 10:27:02   11/17/2014   12:25 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel T.                                              AM MST ‐ (713) 665‐2402                                                   and/or Attorney Work Product
                                                      Massey <joel@JTMaustin.com>; Shawn Potts                                                  re document request to HMS
                                                      <spotts@hassellconstruction.com>

  143    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                           FW: RFA dated October 23rd, 2014                  11/19/2014   9:46 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                           and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  144    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                           FW: NEW FAX (18 pages) ‐ 10‐30‐2014 at 10:27:02   11/19/2014   11:28 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                       AM MST ‐ (713) 665‐2402                                                   and/or Attorney Work Product
                                                                                                                                                re document request to HMS
  145    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                           FW: Hassell RFA responses                         11/19/2014   4:48 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                           and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  146    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                           RE: one of Silvia's exhibits                      11/19/2014   5:10 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel T.                                                                                                                        and/or Attorney Work Product
                                                      Massey <joel@JTMaustin.com>; Joel T.
                                                      Massey <joel@JTMaustin.com>
  147    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                           HCCI's Response to Springwoods RFA.doc            11/20/2014   4:37 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                           and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  148    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com>                                                     Re: HCCI's Response to Springwoods RFA.doc        11/20/2014   5:49 PM    Attorney‐Client Communication
                                                                                                                                                                                                                          and/or Attorney Work Product

  149    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                      Re: HCCI's Response to Springwoods RFA.doc        11/20/2014   5:52 PM    Attorney‐Client Communication
                                                                                                                                                                                                                          and/or Attorney Work Product

  150    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                                    Re: HCCI's Response to Springwoods RFA.doc        11/20/2014   5:56 PM    Attorney‐Client Communication
                                                                                                                                                                                                                          and/or Attorney Work Product

  151 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>           Joel T. Massey <joel@JTMaustin.com>      Re: HCCI's Response to Springwoods RFA.doc        11/20/2014   6:22 PM    Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                                 and/or Attorney Work Product




*Items in red were added when subject line did not have a substantive description                                                                                                                                                                 7 of 15
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 71 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                                Cause No. 201700535
                                                                                                                     152nd, Judicial District, Harris County, Texas
  152    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                Joel T. Massey <joel@JTMaustin.com>    Re: HCCI's Response to Springwoods RFA.doc          11/20/2014   6:27 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                               and/or Attorney Work Product

  153    Shawn Potts <spotts@hassellconstruction.com> Bogdan Rentea <brentea@rentealaw.com>                                                 FW: HMSLLC                                          11/21/2014   12:55 PM   Attorney‐Client Communication
                                                                                                                                                                                                                        and/or Attorney Work Product

  154    Shawn Potts <spotts@hassellconstruction.com> Bogdan Rentea <brentea@rentealaw.com>                                                 Re: HMSLLC                                          11/21/2014   12:57 PM   Attorney‐Client Communication
                                                                                                                                                                                                                        and/or Attorney Work Product

  155    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                       FW: Hassell                                         11/21/2014   2:01 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  156    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                       FW: HCCI's Response to Springwoods RFA.doc          11/21/2014   3:32 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  157    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                Ana Banda <abanda@rentealaw.com>       HCCI's Response to Springwoods RFA.doc              11/22/2014   10:04 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  158    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                       FW: one of Silvia's exhibits                        11/22/2014   10:14 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  159    Bogdan Rentea <brentea@rentealaw.com>        Joel T. Massey <joel@JTMaustin.com>                                                   FW: HMSLLC                                          11/22/2014   10:16 AM   Attorney‐Client Communication
                                                                                                                                                                                                                        and/or Attorney Work Product

  160    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                  FW: Cause No. 2012‐42981; Hassell v. Springwoods,   11/22/2014   10:22 AM   Attorney‐Client Communication
                                                                                                                                            et al.                                                                      and/or Attorney Work Product

  161    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                  FW: Cause No. 2012‐42981; Hassell v. Springwoods,   11/22/2014   10:25 AM   Attorney‐Client Communication
                                                                                                                                            et al.                                                                      and/or Attorney Work Product

  162    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                  FW: HCCI Springwoods                                11/22/2014   10:29 AM   Attorney‐Client Communication
                                                                                                                                                                                                                        and/or Attorney Work Product

  163 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>                                                Re: HCCI's Response to Springwoods RFA.doc          11/24/2014   1:36 PM    Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                               and/or Attorney Work Product

  164    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                Joel T. Massey <joel@JTMaustin.com>    FW: Return of Property Illegally Obtained           11/26/2014   9:26 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                               and/or Attorney Work Product

  165    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                Joel T. Massey <joel@JTMaustin.com>    FW: HCCI v. Springwoods Realty, et al.              11/26/2014   12:20 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                               and/or Attorney Work Product

  166    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                       FW: hassell                                         12/08/2014   4:13 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>;spotts@h                                                                                                                      and/or Attorney Work Product
                                                      assellconstruction.com
  167    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com>                                                 Fwd: Message from "RNP0026735501D8"                 12/09/2014   1:20 PM    Attorney‐Client Communication
                                                                                                                                            re documents from HCCI                                                      and/or Attorney Work Product

  168    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                                  RE: Message from "RNP0026735501D8"                  12/10/2014   2:22 PM    Attorney‐Client Communication
                                                                                                                                            re documents from HCCI                                                      and/or Attorney Work Product

  169    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                       FW: Hassell                                         12/17/2014   12:09 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Shawn                                                                                                                        and/or Attorney Work Product
                                                      Potts <spotts@hassellconstruction.com>

  170    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                       DWQ                                                 12/18/2014   12:48 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  171    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com>                                                 Jaster v Comet II Const., Inc.                      01/06/2015   11:35 PM   Attorney‐Client Communication
                                                                                                                                                                                                                        and/or Attorney Work Product

  172    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                       RE: Conference call                                 01/12/2015   9:22 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Patrick                                                                                                                      and/or Attorney Work Product
                                                      Gaas <pgaas@coatsrose.com>; Joel T. Massey
                                                      <joel@JTMaustin.com>




*Items in red were added when subject line did not have a substantive description                                                                                                                                                               8 of 15
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 72 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                             Cause No. 201700535
                                                                                                                  152nd, Judicial District, Harris County, Texas
  173    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: one of Silvia's exhibits                           01/13/2015   12:06 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>; Patrick
                                                      Gaas <pgaas@coatsrose.com>
  174    Bogdan Rentea <brentea@rentealaw.com>        Joel T. Massey <joel@JTMaustin.com>                                                RE: Motion to Join Additional Parties of RHHC          01/16/2015   9:19 AM    Attorney‐Client Communication
                                                                                                                                         and Royce and Silvia Hassell                                                   and/or Attorney Work Product

  175    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                               FW: Hassell v. Springwoods, et al.                     01/20/2015   5:09 PM    Attorney‐Client Communication
                                                                                                                                                                                                                        and/or Attorney Work Product

  176    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    depo dates                                             01/22/2015   8:09 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                               and/or Attorney Work Product

  177 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>      Joel T. Massey <joel@JTMaustin.com>    Re: depo dates                                         01/22/2015   8:38 AM    Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                               and/or Attorney Work Product

  178    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    RE: depo dates                                         01/22/2015   12:15 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                               and/or Attorney Work Product

  179    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    initial report                                         01/23/2015   9:30 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                               and/or Attorney Work Product

  180 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>                                             Re: initial report                                     01/23/2015   9:52 AM    Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                               and/or Attorney Work Product

  181    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    RE: initial report                                     01/23/2015   9:54 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                               and/or Attorney Work Product

  182    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    FW: Hassell v. Springwoods ‐ ‐ Deposition Scheduling   01/23/2015   2:31 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                               and/or Attorney Work Product

  183    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                             Jones‐Heroy Documents                                  01/28/2015   2:57 PM    Attorney‐Client Communication
                                                                                                                                                                                                                        and/or Attorney Work Product

  184    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                               Heroy                                                  01/29/2015   5:38 PM    Attorney‐Client Communication
                                                                                                                                                                                                                        and/or Attorney Work Product

  185    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                             Re: Heroy                                              01/30/2015   8:54 AM    Attorney‐Client Communication
                                                                                                                                                                                                                        and/or Attorney Work Product

  186    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Hassell Construction vs. Springwoods Realty,       02/03/2015   9:38 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                          et al.                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  187    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    RE: offer to resolve plea in intervention              02/04/2015   9:05 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                               and/or Attorney Work Product

  188    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    Shawn's depo                                           02/06/2015   2:14 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  189    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    Re: Hassell Construction Co. v. Springwoods            02/13/2015   1:27 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                Realty Co.; No. 2012‐42981                                                     and/or Attorney Work Product

  190    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                               RE: Jacobs                                             02/18/2015   2:42 PM    Attorney‐Client Communication
                                                                                                                                                                                                                        and/or Attorney Work Product

  191    Bogdan Rentea <brentea@rentealaw.com>         Ana Banda <abanda@rentealaw.com>                                                  RE: Hassell Construction Co., Inc. case                02/26/2015   1:43 PM    Attorney‐Client Communication
                                                                                                                                                                                                                        and/or Attorney Work Product

  192    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                             New docs from Phil                                     02/26/2015   6:15 PM    Attorney‐Client Communication
                                                                                                                                                                                                                        and/or Attorney Work Product

  193    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    RE: Friday's hearing/Springwoods case                  03/04/2015   2:43 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                               and/or Attorney Work Product

  194 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>                                             Re: Friday's hearing/Springwoods case                  03/04/2015   2:58 PM    Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                               and/or Attorney Work Product




*Items in red were added when subject line did not have a substantive description                                                                                                                                                               9 of 15
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 73 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                             Cause No. 201700535
                                                                                                                  152nd, Judicial District, Harris County, Texas
  195    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    conversation with randy and Wayne                        03/10/2015   3:58 PM                                  Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  196 Phillip Hassell                                 Bogdan Rentea <brentea@rentealaw.com>       Joel T. Massey <joel@JTMaustin.com>    Fwd: Scanned document from HP ePrint                     03/14/2015   11:37 AM                                 Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                user re documents from HCCI                                                                                    and/or Attorney Work Product

  197 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>      Joel T. Massey <joel@JTMaustin.com>    Fwd: Scanned document from HP ePrint                     03/14/2015   11:39 AM                                 Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                user re documents from HCCI                                                                                    and/or Attorney Work Product

  198    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                               FW: Hassell Construction v. Springwoods, et al           03/17/2015   12:53 PM                                 Attorney‐Client Communication
                                                                                                                                                                                                                                                        and/or Attorney Work Product

  199    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    FW: Hassell Construction v. Springwoods, et al           03/17/2015   2:54 PM                                  Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                                               and/or Attorney Work Product

  200    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    RE:                                                      03/17/2015   2:58 PM                                  Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                          re partnership allegation                                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  201    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Hassell vs. Springwoods ‐ First Amended Notices      03/18/2015   10:08 AM Joel T. Massey                  Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                of Oral Depositions of Shawn Hassell Potts, J. Phillip                         <joel@JTMaustin.com>; Mary Jo   and/or Attorney Work Product
                                                                                                                                         Hassell, Ind. and as Corp. Rep. of HCCI, and Mary Jo                           Poindexter <mjpindexter@ec‐
                                                                                                                                         Poindexter                                                                     specialists.com>

  202    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    Fwd: Hassell Construction Co. v. Springwoods, et         03/24/2015   1:33 PM                                  Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                          al; Cause No. 2012‐42981                                                                                       and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  203    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    Fwd: Hassell Construction Co. v. Springwoods, et         03/26/2015   2:45 PM                                  Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                          al; Cause No. 2012‐42981                                                                                       and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  204    Bogdan Rentea <brentea@rentealaw.com>        Joel T. Massey <joel@JTMaustin.com>                                                Re: Depo Prep                                            04/03/2015   5:38 PM                                  Attorney‐Client Communication
                                                                                                                                                                                                                                                        and/or Attorney Work Product

  205    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                               depo prep                                                04/06/2015   1:48 PM                                  Attorney‐Client Communication
                                                                                                                                                                                                                                                        and/or Attorney Work Product

  206    Shawn Potts <spotts@hassellconstruction.com> Bogdan Rentea <brentea@rentealaw.com>                                              RE: Hassell vs. Springwoods ‐ First Amended Notices      04/08/2015   9:52 AM                                  Attorney‐Client Communication
                                                                                                                                         of Oral Depositions of Shawn Hassell Potts, J. Phillip                                                         and/or Attorney Work Product
                                                                                                                                         Hassell, Ind. and as Corp. Rep. of HCCI, and Mary Jo
                                                                                                                                         Poindexter

  207    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>                                             Fwd: Info                                                04/08/2015   3:07 PM                                  Attorney‐Client Communication
                                                                                                                                         re documents from HCCI                                                                                         and/or Attorney Work Product

  208    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    phone conf with Springwoods lawyers                      04/09/2015   4:50 PM                                  Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                                               and/or Attorney Work Product

  209    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    Motion for Protective Order.doc                          04/10/2015   11:42 AM                                 Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  210    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Ana Banda <abanda@rentealaw.com>                                                                04/10/2015   11:46 AM                                 Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  211 Phillip Hassell                                 Bogdan Rentea <brentea@rentealaw.com>       Joel T. Massey <joel@JTMaustin.com>    Re: Motion for Protective Order.doc                      04/10/2015   12:05 PM                                 Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                                                               and/or Attorney Work Product

  212    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    RE: Motion for Protective Order.doc                      04/10/2015   12:07 PM                                 Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                                               and/or Attorney Work Product

  213 Phillip Hassell                                 Bogdan Rentea <brentea@rentealaw.com>;                                             Fwd: Pass Through Claims                                 04/10/2015   1:14 PM                                  Attorney‐Client Communication
      <jphassell@hassellconstruction.com>             Joel T. Massey <joel@JTMaustin.com>                                                                                                                                                               and/or Attorney Work Product

  214 Phillip Hassell                                 Bogdan Rentea <brentea@rentealaw.com>;                                             Fwd: Pass through claims articles/ info                  04/10/2015   1:14 PM                                  Attorney‐Client Communication
      <jphassell@hassellconstruction.com>             Joel T. Massey <joel@JTMaustin.com>                                                                                                                                                               and/or Attorney Work Product

  215    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>      Phillip Hassell                        Re: Motion for Protective Order.doc                      04/10/2015   1:39 PM                                  Attorney‐Client Communication
                                                                                                  <jphassell@hassellconstruction.com>                                                                                                                   and/or Attorney Work Product




*Items in red were added when subject line did not have a substantive description                                                                                                                                                                                             10 of 15
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 74 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                               Cause No. 201700535
                                                                                                                    152nd, Judicial District, Harris County, Texas
  216    Joel T. Massey <joel@JTMaustin.com>          Phillip Hassell                              Bogdan Rentea <brentea@rentealaw.com>   Drawing Bates Numbers for Joel Massey.xlsx           04/10/2015   1:44 PM                                    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                                               and/or Attorney Work Product

  217    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      Motion for Protective Order (3).doc                  04/10/2015   2:32 PM                                    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  218 Phillip Hassell                                 Bogdan Rentea <brentea@rentealaw.com>        Joel T. Massey <joel@JTMaustin.com>     Re: Motion for Protective Order (3).doc              04/10/2015   2:53 PM                                    Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                                                               and/or Attorney Work Product

  219    Bogdan Rentea <brentea@rentealaw.com>         Shawn Potts <spotts@hassellconstruction.com> Phillip Hassell                        doctor's note                                        04/10/2015   4:54 PM                                    Attorney‐Client Communication
                                                                                                    <jphassell@hassellconstruction.com>                                                                                                                 and/or Attorney Work Product

  220    Shawn Potts <spotts@hassellconstruction.com> Bogdan Rentea <brentea@rentealaw.com>                                                FW: Message from                                     04/10/2015   5:28 PM                                    Attorney‐Client Communication
                                                                                                                                           "RNP0026735501D8" re deposition                                                                              and/or Attorney Work Product

  221    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      FW: Hassell Construction vs. Springwoods Realty,     04/13/2015   10:09 AM                                   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                            et al.                                                                                                       and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  222    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      FW: Message from                                     04/13/2015   4:30 PM                                    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                            "RNP0026735501D8" re deposition                                                                              and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  223    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      FW: Hassell Construction Co. v. Springwoods, et      04/13/2015   4:37 PM                                    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                            al; Cause No. 2012‐42981                                                                                     and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  224    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                              Joel T. Massey <joel@JTMaustin.com>     RE: FW:                                              04/14/2015   8:42 AM                                    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                  re partnership allegations                                                                                   and/or Attorney Work Product

  225    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      notice of submission                                 04/14/2015   10:23 AM                                   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  226    Bogdan Rentea <brentea@rentealaw.com>        Mary Jo Poindexter <mjpoindexter@ec‐                                                 FW: Hassell Construction v. Springwoods, et al       04/14/2015   3:07 PM Phillip Hassell                    Attorney‐Client Communication
                                                      specialists.com>                                                                                                                                               <jphassell@hassellconstruction.com and/or Attorney Work Product
                                                                                                                                                                                                                     >; Joel T. Massey
                                                                                                                                                                                                                     <joel@JTMaustin.com>
  227    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      FW: Hassell                                          04/14/2015   3:10 PM                                    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  228    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      p/c from Tim McDaniel                                04/14/2015   6:30 PM                                    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  229    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      FW: Hassell Construction Co. v. Springwoods, et      04/17/2015   3:26 PM                                    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                            al; Cause No. 2012‐42981                                                                                     and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  230    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      FW: Hassell Construction Co. v. Springwoods, et      04/17/2015   4:56 PM                                    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                            al; Cause No. 2012‐42981                                                                                     and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  231    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      RE: Hassell Construction Co. v. Springwoods, et      04/21/2015   12:08 PM                                   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                  al; Cause No. 2012‐42981                                                                                     and/or Attorney Work Product

  232    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      (No Subject)                                         04/23/2015   11:56 AM                                   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                            re motion to compel depositions                                                                              and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  233    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                              Ana Banda <abanda@rentealaw.com>        HCCI's Resp to WPM's Motion to Compel Depo.doc       04/23/2015   1:14 PM                                    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  234 Phillip Hassell                                 Bogdan Rentea <brentea@rentealaw.com>                                                Re: HCCI's Resp to WPM's Motion to Compel            04/23/2015   1:33 PM                                    Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                  Depo.doc                                                                                                     and/or Attorney Work Product

  235    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      hearing on motions to compel                         04/23/2015   3:27 PM                                    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                                                         and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  236    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                              Joel T. Massey <joel@JTMaustin.com>     RE: Status Conference Notice                         04/27/2015   5:32 AM                                    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                                               and/or Attorney Work Product

  237    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                      FW: 2012‐42981 Hassell Construction v Springwoods,   05/04/2015   10:29 AM                                   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                            et al ‐ Agreed Order Granting Second Motion to                                                               and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>                                                       Compel Plaintiff's Depositions



*Items in red were added when subject line did not have a substantive description                                                                                                                                                                                             11 of 15
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 75 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                             Cause No. 201700535
                                                                                                                  152nd, Judicial District, Harris County, Texas
  238    Joel T. Massey <joel@JTMaustin.com>           Bogdan Rentea <brentea@rentealaw.com>      Phillip Hassell                        Re: 2012‐42981 Hassell Construction v Springwoods,   05/04/2015   10:33 AM   Attorney‐Client Communication
                                                                                                  <jphassell@hassellconstruction.com>    et al ‐ Agreed Order Granting Second Motion to                               and/or Attorney Work Product
                                                                                                                                         Compel Plaintiff's Depositions

  239    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    depo prep                                            05/04/2015   3:11 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                             and/or Attorney Work Product

  240 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>                                             RE: Hassell vs. Springwoods et al.                   05/06/2015   11:56 AM   Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                             and/or Attorney Work Product

  241    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    RE: Hassell vs. Springwoods et al.                   05/06/2015   12:04 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                             and/or Attorney Work Product

  242    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Hassell Construction Co. v. Springwoods, et      05/06/2015   12:14 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                          al; Cause No. 2012‐42981                                                     and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  243    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Hassell Construction v. Springwoods, et al       05/06/2015   12:19 PM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                             and/or Attorney Work Product

  244 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>                                             RE: Hassell Construction v. Springwoods, et al       05/06/2015   12:55 PM   Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                             and/or Attorney Work Product

  245    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    RE: Hassell Construction v. Springwoods, et al       05/06/2015   1:13 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                             and/or Attorney Work Product

  246    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    FW: Scan from a Xerox WorkCentre                     05/06/2015   3:45 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                re Royce's report                                                            and/or Attorney Work Product

  247    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    FW: Scan from a Xerox WorkCentre                     05/06/2015   3:46 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                re Royce's discovery responses                                               and/or Attorney Work Product

  248    Bogdan Rentea <brentea@rentealaw.com>         Bogdan Rentea <brentea@rentealaw.com>                                             (No Subject)                                         05/06/2015   4:56 PM    Attorney‐Client Communication
                                                                                                                                         re research                                                                  and/or Attorney Work Product

  249    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    depo designation notification                        05/06/2015   5:10 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                       and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  250    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Hassell Construction v. Springwoods et al.       05/07/2015   5:44 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                       and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  251    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    Fwd: Hassell Construction Co. v. Springwoods, et     05/08/2015   9:55 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                          al; Cause No. 2012‐42981                                                     and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  252    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Bogdan Rentea <brentea@rentealaw.com> (No Subject)                                          05/08/2015   2:45 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                         re Springwoods msj                                                            and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  253    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Bogdan Rentea <brentea@rentealaw.com> (No Subject)                                          05/08/2015   2:45 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                         re Springwoods msj                                                            and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  254    Bogdan Rentea <brentea@rentealaw.com>        Joel T. Massey <joel@JTMaustin.com>                                                FW: Hassell Construction vs. Springwoods Realty,     05/11/2015   10:28 AM   Attorney‐Client Communication
                                                                                                                                         et al.                                                                       and/or Attorney Work Product

  255    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>    FW: Hassell MSJs                                     05/11/2015   1:42 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                             and/or Attorney Work Product

  256    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Ana Banda <abanda@rentealaw.com>       HCCI's Resp to Springwoods 2nd RFP.doc               05/12/2015   10:52 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                       and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  257    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Hassell Construction vs. Springwoods Realty,     05/12/2015   10:58 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                          et al.                                                                       and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  258    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    FW: Hassell                                          05/13/2015   9:40 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                       and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  259    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                    (No Subject)                                         05/15/2015   11:36 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                          re District msj                                                              and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>



*Items in red were added when subject line did not have a substantive description                                                                                                                                                           12 of 15
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 76 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                               Cause No. 201700535
                                                                                                                    152nd, Judicial District, Harris County, Texas
  260    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            FW: Hassell vs. Springwoods et al./Agreed Order   05/19/2015   4:36 PM                        Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                                                and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  261    Bogdan Rentea <brentea@rentealaw.com>        Joel T. Massey <joel@JTMaustin.com>                                                        RE: HCCI's Omnibus Resp to all defendants re      05/19/2015   5:04 PM                        Attorney‐Client Communication
                                                                                                                                                 MSJs (2).doc                                                                                  and/or Attorney Work Product

  262    Bogdan Rentea <brentea@rentealaw.com>         Patrick Gaas <pgaas@coatsrose.com>         Phillip Hassell                                FW: Hassell vs. Springwoods et al./Agreed Order   05/20/2015   10:44 AM                       Attorney‐Client Communication
                                                                                                  <jphassell@hassellconstruction.com>                                                                                                          and/or Attorney Work Product

  263    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Ana Banda <abanda@rentealaw.com>               HCCI's Omnibus Resp to all defendants re          05/20/2015   3:32 PM                        Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                  MSJs (3).doc                                                                                  and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  264    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            FW: Hassell                                       05/20/2015   5:29 PM                        Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                                                and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  265    Joel T. Massey <joel@JTMaustin.com>          Bogdan Rentea <brentea@rentealaw.com>       Phillip Hassell                                Re: HCCI's Omnibus Resp to all defendants re      05/20/2015   6:20 PM                        Attorney‐Client Communication
                                                                                                  <jphassell@hassellconstruction.com>;           MSJs (3).doc                                                                                  and/or Attorney Work Product
                                                                                                  Ana Banda <abanda@rentealaw.com>
  266    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            Shawn's depo                                      05/20/2015   6:34 PM                        Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                                      and/or Attorney Work Product

  267    Bogdan Rentea <brentea@rentealaw.com>         Ana Banda <abanda@rentealaw.com>           Phillip Hassell                                HCCI's Omnibus Resp to all defendants re MSJs     05/21/2015   11:42 AM                       Attorney‐Client Communication
                                                                                                  <jphassell@hassellconstruction.com>;           (3) (2).doc                                                                                   and/or Attorney Work Product
                                                                                                  Joel T. Massey <joel@JTMaustin.com>

  268    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>            FW: Hassell Construction Co. v. Springwoods, et   05/25/2015   12:24 PM                       Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                        al; Cause No. 2012‐42981                                                                      and/or Attorney Work Product

  269    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            FW: Hassell Construction Co. v. Springwoods, et   05/26/2015   12:43 AM                       Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                  al; Cause No. 2012‐42981                                                                      and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  270 Phillip Hassell                                 Bogdan Rentea <brentea@rentealaw.com>                                                      Re: Notice of Non‐Suit w‐out Prejudice (2).doc    05/27/2015   3:06 PM                        Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                                                      and/or Attorney Work Product

  271    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>            FW: Order re abatement.rtf                        05/29/2015   3:46 PM                        Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                                      and/or Attorney Work Product

  272    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            Order                                             05/30/2015   12:34 PM                       Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Joel                                                                                                                                                and/or Attorney Work Product
                                                      T. Massey <joel@JTMaustin.com>
  273    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                             Joel T. Massey <joel@JTMaustin.com>            ABATMENT ORDER                                    06/01/2015   4:13 PM                        Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                                      and/or Attorney Work Product

  274    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            FW: Document List                                 06/03/2015   9:21 AM                        Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                                      and/or Attorney Work Product

  275    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            RE: FYI ‐ Silvia's latest                         06/03/2015   11:23 AM                       Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                                      and/or Attorney Work Product

  276    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            call with Silvia today                            06/08/2015   5:36 PM Joel T. Massey         Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                               <joel@JTMaustin.com>   and/or Attorney Work Product

  277    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            Re: call with Silvia today                        06/10/2015   9:39 AM                        Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                                      and/or Attorney Work Product

  278    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            FW: Fwd:                                          06/10/2015   2:48 PM Joel T. Massey         Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                        re Silvia                                                              <joel@JTMaustin.com>   and/or Attorney Work Product

  279    Bogdan Rentea <brentea@rentealaw.com>         Ana Banda <abanda@rentealaw.com>           Joel T. Massey <joel@JTMaustin.com>; Phillip   FW: Case Notification                             07/18/2015   9:50 AM                        Attorney‐Client Communication
                                                                                                  Hassell <jphassell@hassellconstruction.com>                                                                                                  and/or Attorney Work Product


  280    Ana Banda <abanda@rentealaw.com>              Bogdan Rentea <brentea@rentealaw.com>                                                     RE: Case Notification                             07/20/2015   11:01 AM                       Attorney‐Client Communication
                                                                                                                                                                                                                                               and/or Attorney Work Product

  281    Shawn Potts <spotts@hassellconstruction.com> Bogdan Rentea <brentea@rentealaw.com>                                                      Re: Docs                                          07/21/2015   9:57 AM                        Attorney‐Client Communication
                                                                                                                                                                                                                                               and/or Attorney Work Product



*Items in red were added when subject line did not have a substantive description                                                                                                                                                                                    13 of 15
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 77 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                                  Cause No. 201700535
                                                                                                                       152nd, Judicial District, Harris County, Texas
  282 Phillip Hassell                                  Jim Shastid <dclark@dclarkconsulting.com>      Dan Clark <dclark@dclarkconsulting.com>;   FW: Payables                                        08/01/2015   3:45 PM    Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                             Bogdan Rentea <brentea@rentealaw.com>                                                                                  and/or Attorney Work Product

  283    Kristen Haraden <kharaden@rentealaw.com> Bogdan Rentea <brentea@rentealaw.com>                                                          Hassell Cases                                       10/30/2015   2:32 PM    Attorney‐Client Communication
                                                                                                                                                                                                                             and/or Attorney Work Product

  284 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>                                                     Springwoods                                         11/25/2015   11:35 AM   Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                                    and/or Attorney Work Product

  285 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>                                                     Fwd: Springwoods                                    11/25/2015   1:11 PM    Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                                    and/or Attorney Work Product

  286 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>                                                     Fwd: LOG                                            01/13/2016   4:51 PM    Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                                    and/or Attorney Work Product

  287    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                 Joel T. Massey <joel@JTMaustin.com>        FW: Hassell Construction Co. v. Springwoods, et     05/04/2016   1:19 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                        al; Cause No. 2012‐42981                                                    and/or Attorney Work Product

  288 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>                                                     Re: Springwoods lawsuit                             05/05/2016   11:53 AM   Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                                    and/or Attorney Work Product

  289    Joel T. Massey <joel@JTMaustin.com>          Phillip Hassell                                 Bogdan Rentea <brentea@rentealaw.com> Proving up the Springwoods damages                       05/12/2016   5:51 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                    and/or Attorney Work Product

  290    Bogdan Rentea <brentea@rentealaw.com>        Dan Clark <dclark@dclarkconsulting.com; Wayne                                              RE: HCCI Production                                 05/25/2016   4:36 PM    Attorney‐Client Communication
                                                      Kitchens <WKitchens@hwa.com>; Simon R.                                                                                                                                 and/or Attorney Work Product
                                                      Mayer <srm@hwallp.com>; Phillip Hassell
                                                      <jphassell@hassellconstruction.com>

  291    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                 Joel T. Massey <joel@JTMaustin.com>        RE: Emailing ‐ AbatmentLifted.PDF                   05/25/2016   5:35 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>; Wayne                                                                                                                             and/or Attorney Work Product
                                                      Kitchens <WKitchens@hwa.com>
  292    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                 Joel T. Massey <joel@JTMaustin.com>        FW: Hassell Construction Co., Inc. v. Springwoods   05/27/2016   1:09 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                        Realty Company, et al.                                                      and/or Attorney Work Product

  293    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                 Joel T. Massey <joel@JTMaustin.com>        Springwoods                                         06/01/2016   10:26 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                    and/or Attorney Work Product

  294 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>                                                     Re: document request to RHC                         06/09/2016   2:58 PM    Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                                                                                                                    and/or Attorney Work Product

  295    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                 Joel T. Massey <joel@JTMaustin.com>        RE: WPM supplemental filing                         06/30/2016   4:53 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                    and/or Attorney Work Product

  296    Stephanie Pan <stephanie.a.pan@gmail.com> Bogdan Rentea <brentea@rentealaw.com>                                                         Poindexter affidavit                                08/05/2016   2:59 PM    Attorney‐Client Communication
                                                                                                                                                                                                                             and/or Attorney Work Product

  297    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                 Joel T. Massey <joel@JTMaustin.com>        FW: Hassell v. Springwoods et al                    08/07/2016   3:45 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                    and/or Attorney Work Product

  298    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            status                                              08/12/2016   11:17 AM   Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                    and/or Attorney Work Product

  299    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            Emailing ‐ Springwoods' Motion for Leave            09/28/2016   1:35 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                        to Supplement Su.pdf                                                        and/or Attorney Work Product

  300    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            FW: Supplemental MSJ Response‐                      09/28/2016   1:37 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                        Hassell Construction                                                        and/or Attorney Work Product

  301    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            Emailing: WPM's Joinder in Springwoods' WFL         09/29/2016   1:03 PM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                    and/or Attorney Work Product

  302    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            FW: Springwoods' Motion to Substitute Party         09/30/2016   8:32 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                    and/or Attorney Work Product

  303    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                            Emailing ‐ Hassell Intervention2nd.pdf              10/03/2016   7:27 AM    Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                                    and/or Attorney Work Product



*Items in red were added when subject line did not have a substantive description                                                                                                                                                                  14 of 15
                                                              Case 19-03452 Document     1-12 Filed in TXSB on 05/03/19 Page 78 of 78
                                                                             HASSELL CONSTRUCTION COMPANY INC VS. PASCAL PIAZZA, et al

                                                                                                                          Cause No. 201700535
                                                                                                               152nd, Judicial District, Harris County, Texas
  304    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                 NSAttributedString                                  10/03/2016   8:52 AM                        Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                             re research                                                                                     and/or Attorney Work Product

  305    Bogdan Rentea <brentea@rentealaw.com>         Joel T. Massey <joel@JTMaustin.com>                                            FW: Emailing ‐ Hassell Intervention2nd.pdf          10/03/2016   12:29 PM                       Attorney‐Client Communication
                                                                                                                                                                                                                                      and/or Attorney Work Product

  306    Bogdan Rentea <brentea@rentealaw.com>         Patrick Gaas <pgaas@coatsrose.com>      Phillip Hassell                        FW: Emailing ‐ Hassell Intervention2nd.pdf          10/03/2016   12:32 PM                       Attorney‐Client Communication
                                                                                               <jphassell@hassellconstruction.com>                                                                                                    and/or Attorney Work Product

  307    Bogdan Rentea <brentea@rentealaw.com>         Patrick Gaas <pgaas@coatsrose.com>      Phillip Hassell                        FW: Hassell Construction Co., Inc. v. Springwoods   10/03/2016   12:46 PM                       Attorney‐Client Communication
                                                                                               <jphassell@hassellconstruction.com>    et al.                                                                                          and/or Attorney Work Product

  308    Bogdan Rentea <brentea@rentealaw.com>        Phillip Hassell                                                                 Emailing ‐ HCCI Notice of Non‐Suit.pdf              10/03/2016   6:53 PM Joel T. Massey         Attorney‐Client Communication
                                                      <jphassell@hassellconstruction.com>                                                                                                                      <joel@JTMaustin.com>   and/or Attorney Work Product

  309 Phillip Hassell                                  Bogdan Rentea <brentea@rentealaw.com>                                          Fwd: Peola                                          10/06/2016   8:07 PM                        Attorney‐Client Communication
      <jphassell@hassellconstruction.com>                                                                                             re emails from Royce                                                                            and/or Attorney Work Product




           LEGEND: "Royce" means "Royce Hassell"; "Silvia" means "Silvia Hassell" and "Pascal" means "Pascal Piazza".
           NOTE: Items in red were added when the original subject matter was not sufficiently descriptive.




*Items in red were added when subject line did not have a substantive description                                                                                                                                                                           15 of 15
